              Case 1:20-cv-03105-SAB                   ECF No. 6         filed 09/03/20     PageID.51 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                   FILED IN THE

                                         UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington                      Sep 03, 2020
                                                                                                              SEAN F. MCAVOY, CLERK

          ZEBULON KURRIN SCHILPEROORT,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:20-CV-03105-SAB
                                                                     )
                NO NAMED RESPONDENT,                                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The petition, ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254 Cases in the United States
u
              District Courts. The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
              taken in good faith, and there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R.
              App. P. 22(b). A certificate of appealability is therefore DENIED.
              Judgment of Dismissal.

This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian                                            .




Date: September 3, 2020                                                      CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
